Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Japanese Application JP2019-230289 filed at 12/20/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/07/2021 and 11/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Response to arguments
Applicant’s arguments filed in the amendment filed 06/09/2022 have been fully considered but are moot in view grounds of rejection. The reasons set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. hereinafter “Omori” (U.S. Patent Application: 20200380478) in view of Tran et al., “hereinafter Tran” (U.S. Patent Application: 20160225042) and further in view of Saito (U.S. Patent Application: 20110270963).

As per Claim 1, Omori discloses an information processing apparatus, comprising: 
a memory (Omori, Para.59, The storage 130 typically includes various recording media such as a hard disc drive (HDD), a solid state drive (SSD), and a flash memory); and a processor coupled to the memory and the processor configured to (Omori, Para.54, The controller 110 is directed to a processor having a function of controlling each unit of the API management device 100): 
acquire charge system information indicating a charge system of each application programming interface (API) called by a service (Omori, Para.06, An API charging system includes at least an API management device that manages APIs for each of a plurality of platforms, and a charging management device that manages charging for an application that uses the APIs); 
acquire usage history information indicating a usage history of the service by a user (Omori, Para.06, an acquisition unit configured to acquire information on the history from the history storage, Para.21, FIG. 8 is a diagram illustrating an example of API usage history tables according to an example.); 
calculate a cost for each API based on a number of calls of each API, which is included in the usage history information, and a charge system of each API (Omori, Para.73, The charge value may be calculated each time, and information on the charge value may be passed to the API management device 100…, Para.56, the charging conditions are roughly divided into "charge for number of requests," "charge for data amount," and a combination of "charge for number of requests+charge for data amount." The "charge for number of requests" is directed to a condition for charging according to the number of API usage requests.);
However Omori does not explicitly discloses arrange and display a graphic related to the service and each API called by the service and a candidate API called by the service indicating a number of users of the service and a number of calls of the API.
Tran discloses arrange and display a graphic related to the service and each API called by the service (Tran, Para.39, a call graph view is generated and displayed on a computer screen. A call graph view shows a service call graph on a per API call basis from initial page view to each downstream service. The call graph view allows developers to assess, in granular detail, the services and APIs upon which the developers' applications depend and, optionally, how those services perform. A call graph view may highlight issues downstream of which developers are not aware, such as slow backend storage, Para.17, a call graph may represent the results of processing multiple client requests. Some client requests associated with a call graph may rely on a first set of services represented in the call graph while other client requests associated with the call graph may rely on a second set of services represented in the call graph, where the first set is different than the second set. For example, the first set may be all the services represented in the call graph and the second set may be a strict subset of all the services represented in the call graph. Referring to FIG. 1, one client request may involve using all services (i.e., services A-E) while another client request may involve using only service A, service B, service C, and service D) and a candidate API called by the service indicating a number of users of the service and a number of calls of the API (Tran, Para.20, the specific API that an upstream service uses to call a downstream service, average/total number of calls by an upstream service to a downstream service, total latency, wait time, and self-latency, Para.61, Service A is called using API “GET /entry” and that the difference (between a first period of time and a second period of time) in the number of times that API “GET /entry” was called is 33,400. The first row also indicates that the average latency difference for API “GET /entry” is 24.4 milliseconds while the self-latency difference of that API is only 5.69 milliseconds, Para.67, This workload may be determined by multiplying (1) a count of the number of times an API call to the service is made in a certain period of time (as indicated, for example, by the call graph) by (2) a self-latency of the service. If there are multiple API calls to the service (as indicated, for example, in the call graph), then the product of (1) and (2) is determined for each API call to the service and a sum of the products is calculated. ).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Omori with the teachings as in Tran. The motivation for generating a service call graph that indicates a relationship among services upon which a web application relies. Such services are referred to herein as “depended services” of the web application. A service call graph includes aggregated statistics, such as average latency of each call to a service. Such statistics may be used in performance analysis, root analysis, capacity planning, new web application planning, and estimating costs of various APIs, services, and web applications. (Tran, Para.12).
However Omori in view of Tran do not disclose a candidate API called by the service indicating a number of users of the service.
Saito discloses a candidate API called by the service indicating a number of users of the service (Saito, Para.74, refers to information that may change in accordance with the way the application is utilized, specifically, for example, the number of application users and the utilization history, Para.182, Each row of the change priority ranking table 220 comprises a priority ranking 1501, an application ID 1502, a pre-change 1503, and a post-change 1504, and corresponds to an application that is a candidate for an execution environment change.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Omori, Tran with the teachings as in Saito. The motivation for evaluates the suitability of an application in a plurality of types of application execution environments based on the characteristics of the application and/or the usage of which the application by the user.  The evaluation system displays information denoting the result of this evaluation. (Saito, Para.11).

With respect to Claim 8 and Claim 9 are substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 2, the modified Omori  discloses the information processing apparatus according to claim 1, wherein the processor is further configured to calculate a cost required for the service based on the cost for each API and a number of users of the service (Omori, Para.73, The charge value may be calculated each time, and information on the charge value may be passed to the API management device 100…, Para.56, the charging conditions are roughly divided into "charge for number of requests," "charge for data amount," and a combination of "charge for number of requests+charge for data amount." The "charge for number of requests" is directed to a condition for charging according to the number of API usage requests.). 
However Omori in view of Tran do not explicitly discloses a number of users of the service.
Saito discloses a number of users of the service (Saito, Para.74, refers to information that may change in accordance with the way the application is utilized, specifically, for example, the number of application users and the utilization history). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Omori, Tran with the teachings as in Saito. The motivation for evaluates the suitability of an application in a plurality of types of application execution environments based on the characteristics of the application and/or the usage of which the application by the user.  The evaluation system displays information denoting the result of this evaluation. (Saito, Para.11).

As per Claim 3, the modified Omori discloses the information processing apparatus according to claim 1, wherein the processor is further configured to arrange and display the graphic indicating each of the service, the API called by the service, and the candidate API called by the service on a two-axis indicating the number of users of the service and the number of calls of the API (Tran, Para.33, multiple call graphs are generated that are associated with the same page key. In other words, multiple call graphs are associated with the same web application. For example, one call graph for page A is created based on traces that occurred over a fifteen minute period of time and another call graph for page A is created based on traces that occurred over a subsequent fifteen minute period of time. As another example, one call graph for web application A is created based on traces that occurred on a particular holiday and another call graph for web application A is created based on traces that occurred on a work day that was not a holiday. Such call graphs may be compared as part of analyzing the performance of various services that are identified in the call graphs, Para.84, a call graph may represent information about a single web application over a period of time. In an embodiment, a call graph is used to calculate a cost (in dollars or other currency) of the corresponding web application. A cost of a web application may be calculated using self-latency of each API call to the web application's depended services, which are identified in the web application's call graph.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Omori with the teachings as in Tran. The motivation for generating a service call graph that indicates a relationship among services upon which a web application relies. Such services are referred to herein as “depended services” of the web application. A service call graph includes aggregated statistics, such as average latency of each call to a service. Such statistics may be used in performance analysis, root analysis, capacity planning, new web application planning, and estimating costs of various APIs, services, and web applications. (Tran, Para.12).

As per Claim 4, the modified Omori discloses the information processing apparatus according to claim 3, wherein the graphic is displayed in a size corresponding to the cost (Tran, Para.84, a call graph may represent information about a single web application over a period of time. In an embodiment, a call graph is used to calculate a cost (in dollars or other currency) of the corresponding web application. A cost of a web application may be calculated using self-latency of each API call to the web application's depended services, which are identified in the web application's call graph.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Omori with the teachings as in Tran. The motivation for generating a service call graph that indicates a relationship among services upon which a web application relies. Such services are referred to herein as “depended services” of the web application. A service call graph includes aggregated statistics, such as average latency of each call to a service. Such statistics may be used in performance analysis, root analysis, capacity planning, new web application planning, and estimating costs of various APIs, services, and web applications. (Tran, Para.12).


As per Claim 5, the modified Omori discloses the information processing apparatus according to claim 4, wherein the processor is further configured to generate and display a notification urging a development of a first API when it is determined that the first API requires a cost that is higher than a development cost of the first API (Tran, Para.17, A call graph may represent the result of processing a single client request. Alternatively, a call graph may represent the results of processing multiple client requests. Some client requests associated with a call graph may rely on a first set of services represented in the call graph while other client requests associated with the call graph may rely on a second set of services represented in the call graph, where the first set is different than the second set, Para.35, When combining call graphs of different time periods, values (such as self-latency values) from one call graph may be weighted higher than values from another call graph. For example, a first call graph may be generated based on 2,000 traces while a second call graph may be generated based on 1,000 traces. In this example, values from the first call graph may be weighted twice as much as values from the second call graph. While this example uses the relative difference between trace number as the weight factor, one or more additional or alternative weight factors may be used, such as “age” of the call graphs. For example, values from a more recent call graph may be weighted higher than values than a relatively older call graph.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Omori with the teachings as in Tran. The motivation for generating a service call graph that indicates a relationship among services upon which a web application relies. Such services are referred to herein as “depended services” of the web application. A service call graph includes aggregated statistics, such as average latency of each call to a service. Such statistics may be used in performance analysis, root analysis, capacity planning, new web application planning, and estimating costs of various APIs, services, and web applications. (Tran, Para.12).

As per Claim 6, the modified Omori discloses the information processing apparatus according to claim 3, wherein the processor is further configured to: receive an operation of selecting a graphic representing the service; and display a list of APIs that are candidates to be called by the service and a cost for each API (Tran, Para.37, a list of web applications is displayed to a user. The list may indicate, for each web application, a count of how many times the web application was requested or invoked based on client requests and an average latency of the web application. Selection of a web application in the list may cause a summary view of multiple services (relied upon by the web application) to be generated for display, para.103, Table A lists multiple APIs of a particular service, which web applications initiate the API calls, a number of those calls on a per-web application basis, and an average latency of each API call on a per-web application basis. Thus, the API “GET /networkSizes” is called 5.1 million times when the web application associated with page key PK1 is requested and the average latency of such calls is 22.14 milliseconds.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Omori with the teachings as in Tran. The motivation for generating a service call graph that indicates a relationship among services upon which a web application relies. Such services are referred to herein as “depended services” of the web application. A service call graph includes aggregated statistics, such as average latency of each call to a service. Such statistics may be used in performance analysis, root analysis, capacity planning, new web application planning, and estimating costs of various APIs, services, and web applications. (Tran, Para.12).

As per Claim 7, Omori in view of Tran discloses the information processing apparatus according to claim 6, wherein the processor is further configured to: receive an operation of selecting an API from the list of APIs; and display the charge system information of the selected API (Tran, Para.37, a list of web applications is displayed to a user. The list may indicate, for each web application, a count of how many times the web application was requested or invoked based on client requests and an average latency of the web application. Selection of a web application in the list may cause a summary view of multiple services (relied upon by the web application) to be generated for display, Para.103, Table A lists multiple APIs of a particular service, which web applications initiate the API calls, a number of those calls on a per-web application basis, and an average latency of each API call on a per-web application basis. Thus, the API “GET /networkSizes” is called 5.1 million times when the web application associated with page key PK1 is requested and the average latency of such calls is 22.14 milliseconds. ).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Omori with the teachings as in Tran. The motivation for generating a service call graph that indicates a relationship among services upon which a web application relies. Such services are referred to herein as “depended services” of the web application. A service call graph includes aggregated statistics, such as average latency of each call to a service. Such statistics may be used in performance analysis, root analysis, capacity planning, new web application planning, and estimating costs of various APIs, services, and web applications. (Tran, Para.12).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NORMIN ABEDIN/Primary Examiner, Art Unit 2449